Citation Nr: 0022442	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy, 
claimed as secondary to service-connected residuals of a 
small bowel resection with adhesions and a tender scar.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a small bowel resection with adhesions and a 
tender scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to December 
1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran requested a hearing in connection 
with her claim; however, in May 1996, she withdrew that 
request.  See 38 C.F.R. § 20.704(e) (1999).

The Board notes that the veteran's appeal initially included 
the issue of whether the rating decision dated September 2, 
1983, which denied a rating in excess of 10 percent for 
residuals of a small bowel resection with adhesions and a 
tender scar, contained clear and unmistakable error.  
However, in a decision and remand of November 1996, the Board 
denied that claim.  Absent an appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), that Board decision became 
final, see 38 U.S.C.A. § 7104(b) (West 1991), and that matter 
is no longer in appellate status.

The Board further notes that in her statements the veteran 
appears to be charging VA with inadequate treatment, thereby 
resulting in her need for a hysterectomy.  That matter is 
referred to the RO for clarification and appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing a 
relationship between the veteran's post-service hysterectomy 
and her service-connected residuals of bowel surgery; nor is 
there competent evidence of a direct relationship between her 
period of active service and her hysterectomy.

2.  Residuals of a small bowel resection consist of adhesions 
with pain on movement, and occasional gastro-intestinal 
symptoms such as diarrhea and vomiting, resulting in no more 
than moderate disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
hysterectomy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a small bowel resection have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from November 1978 to December 
1979.

On a report of medical history dated in October 1978, prior 
to service entrance, the veteran denied having been treated 
for a female disorder or having or having had a change in her 
menstrual pattern.  She provided a history of an appendectomy 
performed in March 1978.  The report of examination includes 
note of a right lower quadrant appendectomy scar.  Pelvic and 
vaginal examinations were normal; no Papanicolaou (Pap) smear 
was done.

An entry dated in December 1978, from the Medical Center at 
Lackland Air Force Base, notes evaluation of the veteran's 
complaints of blood clots and vaginal discharge with itching.  
She had had removal of an intrauterine device removal four 
months earlier because it was "growing into uterus."  The 
veteran reported clotting since that time.  A gynecologic 
consultation record notes that in March 1978 the veteran was 
operated on for a ruptured appendix and had since about two 
months ago had experienced intermenstrual spotting.  She also 
reported pain while running and gave a past history of an 
internally bleeding ovary.  Provisional diagnoses were 
clotting of questionable etiology and rule out vaginitis.  A 
record dated in January 1979 notes an impression of rule out 
pregnancy.  A cervical culture showed no growth.  

A March 1979 service medical entry notes a possible kidney 
infection and a history of such.  Following examination by a 
medial corps officer the impressions were upper respiratory 
infection and early urinary tract infection.  Other March 
records note a question of recurrent urinary tract infection.  
In April 1979 the veteran complained of cramps and the 
impression was severe dysmenorrhea.  A few days later she was 
noted to complain of increased clotting with menses.  A 
clinical record cover sheet dated in late April 1979 shows 
diagnoses of recurrent urinary tract infection and pelvic 
inflammatory disease, etiology unknown.  The latter was shown 
to be resolving at the end of April.  

In early May 1979 the veteran complained of cramping 
abdominal pain.  The assessment was rule out constipation, 
urinary tract infections and gall bladder disease. Several 
days later she requested a Pap smear.  Pelvic examination at 
that time was normal, with questionable tenderness of the 
left adnexa.  A Pap smear was taken and the cytology report 
indicates that it was a routine smear, that on examination 
the cervix and uterus were normal, and that there was 
questionable thickening of the adnexa.  The smear was 
classified as negative.  In June 1979 the veteran had acute 
cystitis for which she was given medication.  vomiting and 
diarrhea; the impression was gastroenteritis.  Later that 
month she was referred to a civilian doctor regarding 
recurrent urinary tract infections.  

In August 1979, the veteran was referred for evaluation due 
to a history of abdominal pain associated with vomiting and 
loose bowel movements.  The veteran complained of severe 
abdominal pain, not related to fatty food ingestion and 
without urinary tract infection symptoms.  Physical 
examination was within normal limits with the exception of 
the veteran's subjective complaints of pain.  The impression 
was subjective pain not classic of any specific organ system.  
Further evaluation and testing, to include gynecological, was 
recommended with the note that a ruptured ovarian cyst could 
not be ruled out.  Another August 1979 entry includes note of 
occasional dysmenorrhea.  

At the end of August 1979, the veteran was admitted with 
complaints of steady abdominal pain of 12 hours' duration.  
Examination was significant for a scaphoid abdomen with right 
lower quadrant tenderness.  She underwent exploratory 
laparotomy with resection of an infarcted small bowel, closed 
loop.  At that time the veteran was noted to be pregnant.  

A November 1979 entry from the Air Force Clinic in Sembach, 
Germany, notes recurrent urinary tract infections.  Also in 
November, the veteran was treated for a viral-type 
gastroenteritis.  

Early in December 1979, the veteran was treated for viral 
gastroenteritis.  An entry from the US Air Force clinic in 
Germany, dated in December 1979, reflects that the veteran 
was in for her separation physical.  She was 5 1/2 months 
pregnant at that time.

An Air Force emergency clinic record dated in August 1981 
notes treatment of the veteran as a dependent spouse for 
complaints of diarrhea and vomiting with abdominal pain.  
There were good fetal movements with some vaginal spotting.  
The impression was to rule out gastroenteritis and that the 
veteran had a history of bowel surgery and that partial 
obstruction must be considered.  The diagnosis was 
gastroenteritis.  

In December 1981, the veteran completed a consultation 
information sheet pertinent to a VA examination of allergy 
complaints.  X-rays of the abdomen were taken.  The x-ray 
report notes prior abdominal surgery with metallic density 
sutures visualized and with an intra-uterine and 
contraceptive device present.  The x-ray was evaluated as not 
typical in appearance to pills or barium filled diverticuli 
and re-examination was suggested.  A repeat x-ray in January 
1982 showed a change in the position of the densities, now 
believed to represent pills or other foreign bodies.  
Physical examination revealed a tender, but well-healed 
abdominal scar.  There was diffuse moderate tenderness over 
the abdomen, without rebound or rigidity and without 
organomegaly.  The examiner noted that the veteran continued 
to have recurrent urinary tract infections.  The diagnoses 
were a tender abdominal scar and a history of colon 
resection, peritonitis adhesions.  

In a rating decision dated in April 1982, the RO established 
service connection for a small bowel resection with adhesions 
and a tender scar, assigned a 10 percent evaluation from 
August 27, 1981.  The veteran did not appeal within the one-
year appeal period. 

An administrative record from the Air Force indicates follow-
up in May 1983 with respect to the veteran's severe 
dysplasia, with a Pap Class IV.  Another May 1983 record 
indicates a Pap Class II, indicative of atypical cells 
present below the level of cervical neoplasia, with Class III 
defined as abnormal cells consistent with dysplasia.  Class 
IV was defined as abnormal cells consistent with carcinoma in 
situ.  A cervical biopsy revealed chronic cervicitis and 
proliferative endometrium.  Other health records from the 
United States Air Force Hospital at Reese Air Force Base 
reflect that in May 1983 the veteran presented with 
complaints of lower abdominal and vaginal area pain.  The 
impression was yeast vaginitis, doubt pelvic inflammatory 
disease.  Several days later the veteran stated that she 
wanted her "tubes tied" as she had had problems with 
infections with the use of an intrauterine device.  A 
clinical record dated later in May notes Pap Class IV with 
severe dysplasia.  A record dated in June 1983 notes that the 
veteran underwent elective sterilization via an abdominal 
bilateral tubal ligation.

In July 1983, the veteran requested an increase in her 
disability rating.  A VA examination was conducted in 
July/August 1983.  A report of gastrointestinal study 
indicates that no abnormality was seen on the small bowel 
follow through.  Air contrast barium enema showed a 
radiographically normal colon.

A report from Methodist Hospital, dated in May 1984, reflects 
impressions of status post small bowel resection, cause 
unknown; and rule out small bowel obstruction secondary to 
adhesions and/or Crohn's disease.  X-rays of the abdomen 
showed no bowel obstruction.  There was a question of a 
possibility of several slightly distended loops of small 
bowel stated to possibly represent findings from an early 
localized ileus.  Pelvic sonogram revealed fluid within the 
cul-de-sac.  A small bowel study was unremarkable, without 
evidence of acute or chronic inflammatory disease.  Upper 
gastro-intestinal study revealed a "very tiny sliding type 
hiatal hernia."  Subsequent colonoscopy was essentially 
normal.  Biopsies showed no disease of the ileum or rectum 
and minimal inflammatory changes of the cecum.  

An undated medical record, apparently prepared at a 
government facility, reflects that the veteran was 
complaining of left lower quadrant pain and other symptoms 
and that she had a history of small bower adhesions.  The 
diagnosis was question of small bowel adhesions/question of 
obstruction.  The veteran was hospitalized at a VA facility 
from June to July 1986 for a urinary tract infection and left 
ovarian cyst with adnexal pain and tenderness.  She was 
admitted for a five-day history of left lower quadrant pain, 
and also was noted to have a history of tubalization three 
and a half years earlier.  Her past medical history was 
stated to be significant for bowel resection in 1979 and an 
appendectomy in 1978.  An ultrasound showed a left cystic 
ovary and a small cyst between the ureter and right ovary.  
It was indicated that they might be secondary to the vaginal 
tubalization procedure (ligation?) performed 3 1/2 years ago 
present as a possibility."  She was advised that the left 
ovarian cyst might disappear.  A "gyn" note indicates that 
no indication for laparotomy was seen and that the size of 
the mass was not particularly alarming.  

In a rating decision dated in September 1986 the RO continued 
to deny service connection for a urinary tract infection.

Private medical records dated in September 1990 note that the 
veteran had persistent class II Pap smears.  The veteran 
reported a class IV Pap smear in the past, with persistent 
abnormal Pap smears, pelvic pain, severe PMS and severe deep 
pelvic dyspareunia.  The physician noted that the veteran was 
contemplating a hysterectomy and had also had a tubal 
ligation.  "Colpo" was stated to show only cervicitis.  In 
October 1990 cryosurgery was accomplished, covering the 
lesion.  

A private record from M.O., M.D., dated in December 1992, 
notes that when the veteran was seen at a clinic for an 
annual examination, three tumors were found on her cervix.  
Dr. M.O. noted that examination showed no signs of abnormal 
tumors on the veteran's cervix and that the veteran wanted to 
"go ahead and have a hysterectomy, because of her previous 
class four pap smear and she is concerned about her cervical 
status.  Also about pelvic pain."  The impression was 
persistent pelvic pain and history of bowel resection.

The report of a January 1993 examination by J.S., M.D., notes 
the veteran's complaints of abdominal pain and that her 
problems began in 1979 when she had an episode of abdominal 
pain that required hospitalization and an exploratory 
laparotomy.  Dr. J.S. noted that "[v]ery little information 
is available but she has been told that she had gangrene of 
the small bowel and this was about to rupture.  Multiple 
adhesions were also noted to be present."  Dr. J.S. further 
noted that the veteran had recently been evaluated for 
dysplasia of the cervix and advised to have a hysterectomy.  
Examination revealed a well-healed hypogastric scar.  There 
was tenderness in the epigastric area and in the left lower 
quadrant.  The impression was to question if the veteran had 
inflammatory bowel disease secondary to prior surgery; 
intermittent small bowel obstruction due to adhesions; 
narrowing at the area of re-anastomosis; or possible small 
bowel or gastric lymphoma.  In January, the veteran underwent 
colonoscopy and esophagogastroduodenoscopy.  The impression 
was an extrinsic mass pressing on the cecum and a large 
hiatal hernia.  Also suspect was portal hypertension with 
esophageal and possibly gastric varices.  The procedures 
portion of the operative report indicates to question "if 
there is loop of small bowel or fibroadenoma that is causing 
the above."  A biopsy report indicates non-specific chronic 
inflammation and edema of the cecum and nodular lymphoid 
hyperplasia of the terminal ileum.  

A report of enteroclysis performed in January 1993 notes that 
no small bowel distention was detected; there was good 
peristaltic activity; the small bowel was significantly 
shorter than normal secondary to resection; there was no area 
of stricture or localized obstruction.  There was good 
pliability of the distal aspect of the ileum proximal to the 
ileocecal valve.  Several loops of the cecum lay in a 
relatively fixed position within the pelvis.  The conclusion 
of the study was that there was indirect evidence of lower 
abdomen adhesions involving the distal ileum and cecum and 
that the relatively fixed position of such could account for 
the extrinsic mass effect noted on colonoscopy.  Also noted 
was significant prior ileal resection, without evidence of 
small bowel obstruction.

In January 1993, the veteran requested increased 
compensation.  

The claims file contains a copy of a statement from the 
veteran, received in February 1993.  She reported that in or 
around 1984 she was found to have tumors and cysts at a VA 
facility but was not advised of it.  She reported that she 
also had several bad Pap smears and was advised by a 
gynecologist to have a hysterectomy.   She reported that 
subsequent testing revealed "that a mass was pushing on the 
small and large bowel and causing the liver to act up in turn 
causing the blood to back up and cause portal hypertension" 
and a hernia.  The veteran indicated that a computerized 
tomography scan was incorrectly performed and so did not 
reveal anything wrong.  The report of computerized tomography 
shows mild post-operative changes in the pelvis without 
findings suggestive of active disease. 

In a history and physical examination report dated in 
February 1993, Dr. M.O. noted that the veteran had a history 
of Class III Pap smear, multiple congenital inclusion 
Nabothian type cysts and persistent abnormal Pap smears, as 
well as a pelvic mass.  Dr. M.O. referenced enteroclysis 
performed in January 1993, showing indirect evidence of 
adhesions in the upper abdomen, without evidence of small 
bowel obstruction.  The impression upon examination was 
pelvic pain, pelvic mass, with possible severe pelvic 
adhesive disease.  

An undated VA record submitted in or around March 1993 
reflects the veteran's complaint of lower quadrant tenderness 
and shows a diagnosis of questionable small bowel 
adhesions/questionable obstruction.

In a report of consultation dated in March 1993, Dr. R.R. 
noted the veteran's history of abdominal pain, with a past 
history of appendectomy in 1976 and in-service laparotomy for 
a "necrotic small bowel volvulus."  He noted that the 
records were "rather incomplete."  Dr. R.R. noted 
evaluation by Dr. J.S., and cited the results of diagnostic 
testing.  Specifically Dr. R.R. noted that colonoscopy 
revealed what appeared to be an extrinsic compression of the 
colon, with upper endoscopy confirming a hiatal hernia.  Dr. 
R.R. stated that there was no evidence of mass, obstruction 
or stricture.  He indicated he would be available for 
assistance as needed with possible small bowel resection, 
possible colon resection, and possible temporary colostomy 
and liver biopsy.

An operative record, dated in March 1993, shows pre-operative 
diagnoses of chronic intermittent abdominal pain with nausea, 
vomiting, diarrhea, possible esophageal varix and portal 
hypertension, and extrinsic cecal mass, and abnormal Pap 
smear.  The veteran underwent exploratory laparotomy with 
enterolysis.  Post-operative diagnoses were pelvic pain, 
previous cervical dysplasia, pelvic mass and moderate pelvic 
adhesive disease.  A pathology consultation report notes 
mild-to-moderate squamous dysplasia of the uterine cervix; 
adenomyosis; small intramural leiomyoma; and endometriosis.

In a letter dated in April 1993, Dr. R.R. noted that he had 
initially evaluated the veteran in January 1993, at which 
time she was referred for evaluation of intermittent 
abdominal pain with diarrhea and nausea, ongoing since 1984.  
Dr. R.R. noted the veteran's 1976 appendectomy, and her small 
bowel resection secondary to a strangulated internal hernia 
in 1979.  Dr. R.R. further noted that in March 1993, the 
veteran underwent a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy for severe cervical 
dysplasia, performed by Dr. M.O., her gynecologist.  Dr. R.R. 
indicated that he performed the initial entrance into the 
abdominal cavity and found extensive and dense fibrous 
adhesions involving the distal portion of the veteran's small 
intestine, cecum and ascending colon.  That portion of her 
bowel was stated to be firmly adherent to the right lower 
quadrant, pelvic side wall and anterior abdominal wall.  

The veteran failed to report for examination scheduled in 
April 1996.

In November 1996, the Board remanded this claim for further 
development, to include obtaining complete service records, 
private medical evidence and a VA examination.  Consistent 
with the remand request the RO contacted the veteran and 
requested further information.  She did not respond with 
further information.  The RO received notice from the 
National Personnel Records Center that no clinical records 
pertinent to the veteran's in-service bowel surgery were on 
file.  

The RO also scheduled the veteran for an 
intestinal/gynecological examination in June 1997; she failed 
to report.  Documentation in the claims file reflects 
attempts to reach the veteran at her last known address of 
record but does not show that the letters were returned as 
undeliverable.  In September 1997 the veteran indicated that 
she did not receive notice of the examination and requested 
that such be rescheduled after the first of the year.  In 
that statement she also indicated that there had been no 
change in her medical status.  In March 1998 the veteran 
canceled an examination scheduled for that month.  She was 
thereafter advised of the consequences of a failure to report 
for VA examination:  The RO stated that "If we do not hear 
further from you, a decision will be made based on the 
current evidence of record."  She did not respond.

Service Connection

Laws and regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 449 (1995).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of her claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

The veteran argues, in essence, that the residuals of her in-
service bowel resection surgery are etiologically related to 
her post-service hysterectomy.  The in-service medical 
records relevant to bowel resection appear incomplete.  She 
was operated on for complaints of steady abdominal pain, and 
underwent resection of an infarcted small bowel closed loop.  
The records do not indicate involvement of the cervix or 
ovaries; nor are any surgical complications noted.  The 
veteran's service records do include note of pre-service 
gynecological problems, including removal of an intrauterine 
device that reportedly was growing into her uterus.  Service 
records also reflect evaluation for urinary/pelvic 
infections.  At the time of her discharge from service, the 
veteran was pregnant.  Importantly, an in-service Pap smear 
was negative and service records do not contain evidence 
suggesting the need for a hysterectomy, or any competent 
medical evidence showing that the bowel surgery impacted the 
veteran's uterus or other gynecological structures.  Thus, 
service records do not provide a basis to well ground the 
veteran's service connection claim.  See 
38 C.F.R. § 3.303(a).

The post-service record documents treatment and evaluation 
for continued abdominal complaints, and shows that the 
veteran underwent a tubal ligation in June 1983, several 
years after service.  Records dated in 1983 also indicate 
abnormal Pap smears, and show that the veteran was 
hospitalized for a urinary tract infection and left ovarian 
cyst in 1986, with a questionable relationship to her tubal 
ligation.  However, those records do not contain competent 
medical evidence or opinion suggesting a relationship between 
the gynecological problems and service, or between such 
problems and her in-service bowel surgery or residuals 
thereof including adhesions.  See 38 C.F.R. §§ 3.303(d), 
3.310(a).

Records dated in the 1990s again show abnormal Pap smears and 
indicate that a hysterectomy was being contemplated.  Dr. 
R.R., a surgeon who evaluated the veteran and assisted in her 
hysterectomy, has specifically indicated that the veteran 
underwent a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy for severe cervical dysplasia.  Pre-
surgical reports suggest the potential for bowel surgery in 
addition to the hysterectomy, and surgical reports do include 
note of small bowel adhesions which were found coincidental 
with the operation.  However, Dr. R.R. has not related the 
need for a hysterectomy to the adhesions or otherwise to the 
bowel disorder.  Nor did Dr. M.O., the veteran's treating 
gynecologist, relate her hysterectomy to bowel resection 
surgery or residuals thereof.  In fact, pre-hysterectomy 
records of treatment and evaluation reflect that the veteran 
was concerned about her cervical status due to persistent 
abnormal Pap smears.  Dr. J.S. also indicated that the 
veteran had been advised to have a hysterectomy due to 
dysplasia of the cervix, and did not relate such to service 
or any service-connected disability, including any adhesions.  
The record is absent an opinion by a competent medical 
professional relating the veteran's hysterectomy to her in-
service bowel surgery or other incident of service, or to any 
service-connected disability.  

The veteran's own arguments relating her hysterectomy to 
service are noted.  However, the record does not reflect that 
she possesses a recognized degree of medical knowledge that 
would render her opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, her own assertions are insufficient to well ground 
her claim.  Absent a competent opinion relating her 
hysterectomy to service or service-connected disability, the 
veteran's appeal is denied.  Caluza, supra; 38 C.F.R. 
§§ 3.303, 3.310(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where her claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-


ground the claim.  See generally, Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In the instant case, however, 
the veteran has not identified any medical evidence that has 
not been submitted or obtained, which will support a well-
grounded claim.  Here, the Board notes VA's attempts to 
obtain further service medical records, as well as records of 
treatment as a dependent at an Air Force facility, and 
records of private and VA treatment.  The Board also 
attempted to afford the veteran an examination in connection 
with her claim.  She did not respond to information requests 
and failed to report for multiple examinations.  Thus, VA has 
no further duty to inform the veteran under 
38 U.S.C.A. § 5103(a), and, as her claim is not well 
grounded, no duty to assist her under 38 U.S.C.A. § 5107(b).

Rating Evaluation

Pertinent regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.114 pertains to ratings of the digestive system 
and generally provides that ratings under Diagnostic Codes 
7301 to 7329, inclusive, Diagnostic Codes 7331 and 7342, and 
Diagnostic Codes 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Diagnostic Code 7301 provides rating criteria for adhesions 
of the peritoneum.  Where such are severe and definite 
partial obstruction is shown by x-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, a 50 percent 
evaluation is warranted.  Where such are moderately severe 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain, a 30 percent evaluation is warranted.  A 10 percent 
evaluation is assigned based on moderate symptoms, with a 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A Note to Diagnostic Code 7301 provides that 
ratings for adhesions will be considered when there is a 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
would be pertinent to the present claims.  In that regard the 
Board notes that VA has attempted to provide the veteran with 
a contemporary VA evaluation of the residuals of her bowel 
resection.  She failed to report for examinations scheduled 
in April 1996, June 1997 and March 1998.  In September 1997 
the veteran reported that "[t]here has been no change in my 
medical status."  VA also provided the veteran opportunity 
to identify and submit further medical evidence relevant to 
her claim.  She did not respond.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (1999) as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  
However, as the RO advised the veteran that absent her 
willingness to report for examination, her claim would be 
evaluated on the basis of the record, the Board will do so 
likewise.

The veteran is currently in receipt of a 10 percent 
evaluation under Diagnostic Code 7301.  Medical reports dated 
in early 1993 show no evidence of small bowel obstruction and 
computerized tomography revealed no evidence of active bowel 
disease.  The claims file contains no later findings contrary 
to the above.  Moreover, a review of the veteran's complaints 
and the medical entries since she filed her increased rating 
claim reflect primarily complaints of abdominal pain with 
episodes of gastric distress such as diarrhea.  Such findings 
do not warrant an increased rating under Diagnostic Code 
7301.  There is no competent evidence of partial obstruction 
manifested by delayed motility of barium meal.  

The Board also notes that resection of the small intestine 
may be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7328 (1999).  A Note to that diagnostic code specifically 
indicates that where residual adhesions constitute the 
predominant disability, as in this case, such is rated under 
Diagnostic Code 7301.  To warrant a rating in excess of 
10 percent under Diagnostic Code 7328, there must be 
competent evidence of diarrhea, anemia and an inability to 
gain weight.  The veteran has complained of diarrhea and has 
reported weight loss, however, competent medical evidence 
does not reflect that she has anemia or is unable to gain 
weight so as to warrant a 20 evaluation under Diagnostic Code 
7328.

Also, the veteran's reported symptoms, as documented by 
clinical evidence, are consistent with assignment of no more 
than a 10 percent evaluation if viewed as analogous to 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999), pertaining to 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  That code contemplates a 10 percent evaluation for 
moderate; frequent episodes of bowel disturbance with 
abdominal distress.  For a 30 percent evaluation, it requires 
severe diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  Such severity 
and frequency of symptoms due to the service-connected 
disability are not supported by the medical evidence in the 
claims file.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Based on the above, the Board finds no basis upon 
which to assign a higher disability evaluation.  In that 
regard the Board has included contemplation of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertaining to scars.  However, the objective and 
contemporary medical evidence in this case reflects that the 
veteran's surgical scar from a small bowel resection is well-
healed, not warranting a separate or increased evaluation 
under 38 C.F.R. § 4.118.  See also 38 C.F.R. § 4.14 (1999); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

To the extent that the veteran feels her symptomatology has 
worsened or is not adequately reflected in the medical 
evidence of record, she was afforded the opportunity to be 
examined but failed to report.  The duty to assist is not a 
one-way street and to ensure consideration of her current 
level of disability the veteran's remedy was to appear for 
examination as requested.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

As the preponderance of the competent and probative evidence 
is against assignment of an increase, 38 C.F.R. §§ 4.3, 4.7 
are not for application and the veteran's claim is denied.


ORDER

Service connection for residuals of a hysterectomy, claimed 
as secondary to service-connected residuals of a small bowel 
resection with adhesions and a tender scar, is denied.

An evaluation in excess of 10 percent for residuals of a 
small bowel resection with adhesions and a tender scar, is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


